OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, 2019 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05550 The Alger Portfolios (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: December 31 Date of reporting period: March 31, 2016 ITEM 1. Schedule of Investments. - 2 - THE ALGER PORTFOLIOS |ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) COMMON STOCKS—93.8% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 23,166 $ AEROSPACE & DEFENSE—4.8% Honeywell International, Inc. 165,639 18,559,850 Lockheed Martin Corp. 17,274 3,826,191 The Boeing Co. 29,952 3,802,107 TransDigm Group, Inc.* 1,300 286,442 AIRLINES—0.9% Delta Air Lines, Inc. 88,000 4,283,840 United Continental Holdings, Inc.* 13,700 820,082 ALTERNATIVE CARRIERS—0.5% Level 3 Communications, Inc.* 53,750 APPAREL ACCESSORIES & LUXURY GOODS—0.5% Hanesbrands, Inc. 36,900 1,045,746 PVH Corp. 15,400 1,525,524 APPLICATION SOFTWARE—2.2% Adobe Systems, Inc.* 57,977 5,438,243 salesforce.com, inc.* 90,975 6,716,684 AUTO PARTS & EQUIPMENT—1.4% Delphi Automotive PLC. 88,260 6,621,265 WABCO Holdings, Inc.* 9,100 972,972 BIOTECHNOLOGY—5.0% ACADIA Pharmaceuticals, Inc.* 46,700 1,305,732 Biogen, Inc.* 21,381 5,565,902 BioMarin Pharmaceutical, Inc.* 33,052 2,726,129 Celgene Corp.* 66,211 6,627,059 Gilead Sciences, Inc. 60,128 5,523,358 Incyte Corp.* 14,621 1,059,584 Vertex Pharmaceuticals, Inc.* 61,242 4,868,126 BREWERS—1.5% Molson Coors Brewing Co., Cl. B 83,786 BROADCASTING—1.2% CBS Corp., Cl. B 119,300 BUILDING PRODUCTS—0.2% Fortune Brands Home & Security, Inc. 22,094 CABLE & SATELLITE—1.5% Comcast Corporation, Cl. A 137,704 CASINOS & GAMING—0.3% Las Vegas Sands Corp. 34,100 COMMUNICATIONS EQUIPMENT—0.3% Arista Networks, Inc.* 12,954 817,397 Cisco Systems, Inc. 32,000 911,040 - 3 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CONSUMER FINANCE—0.2% LendingClub Corp.* 71,300 $ 591,790 Synchrony Financial* 24,691 707,644 DATA PROCESSING & OUTSOURCED SERVICES—3.7% Alliance Data Systems Corp.* 7,006 1,541,320 Sabre Corp. 107,100 3,097,332 Visa, Inc., Cl. A 208,115 15,916,635 DIVERSIFIED CHEMICALS—0.2% EI Du Pont de Nemours & Co. 20,900 DRUG RETAIL—1.4% CVS Caremark Corp. 56,603 5,871,429 Walgreens Boots Alliance, Inc. 25,797 2,173,139 ELECTRICAL COMPONENTS & EQUIPMENT—0.3% Eaton Corp., PLC. 31,200 ENVIRONMENTAL & FACILITIES SERVICES—0.4% Stericycle, Inc.* 18,100 FOOD RETAIL—0.7% The Kroger Co. 105,474 GENERAL MERCHANDISE STORES—0.9% Dollar General Corp. 32,737 2,802,287 Dollar Tree, Inc.* 25,860 2,132,416 HEALTH CARE EQUIPMENT—2.6% Boston Scientific Corp.* 134,500 2,529,945 DexCom, Inc.* 16,200 1,100,142 Edwards Lifesciences Corp.* 49,200 4,339,932 Hologic, Inc.* 15,800 545,100 STERIS PLC. 53,000 3,765,650 Stryker Corp. 14,100 1,512,789 Zimmer Biomet Holdings, Inc. 5,400 575,802 HEALTH CARE FACILITIES—0.8% Acadia Healthcare Co., Inc.* 7,100 391,281 Amsurg Corp.* 16,800 1,253,280 HCA Holdings, Inc.* 32,540 2,539,747 HOME ENTERTAINMENT SOFTWARE—0.7% Electronic Arts, Inc.* 62,600 HOME IMPROVEMENT RETAIL—0.7% Lowe's Companies, Inc. 15,233 1,153,900 The Home Depot, Inc. 21,600 2,882,088 HOTELS RESORTS & CRUISE LINES—1.2% Ctrip.com International Ltd.#* 27,310 1,208,741 Norwegian Cruise Line Holdings Ltd.* 78,800 4,356,852 - 4 - THE ALGER PORTFOLIOS |ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOTELS RESORTS & CRUISE LINES—(CONT.) Royal Caribbean Cruises Ltd. 13,300 $ 1,092,595 HOUSEWARES & SPECIALTIES—2.5% Jarden Corp.* 134,563 7,932,489 Newell Rubbermaid, Inc. 130,800 5,793,132 HYPERMARKETS & SUPER CENTERS—0.4% Costco Wholesale Corp. 13,100 INDUSTRIAL CONGLOMERATES—0.9% 3M Co. 10,400 1,732,952 General Electric Co. 98,214 3,122,223 INTEGRATED OIL & GAS—0.2% TOTAL SA# 30,500 INTEGRATED TELECOMMUNICATION SERVICES—1.8% AT&T, Inc. 133,800 5,240,946 Verizon Communications, Inc. 85,600 4,629,248 INTERNET RETAIL—3.6% Amazon.com, Inc.* 31,087 18,454,486 NetFlix, Inc.* 12,790 1,307,522 The Priceline Group, Inc.* 200 257,792 INTERNET SOFTWARE & SERVICES—14.0% Alphabet, Inc., Cl. C* 54,537 40,627,338 comScore, Inc.* 27,800 835,112 Facebook, Inc., Cl. A* 246,001 28,068,714 LinkedIn Corp., Cl. A* 14,280 1,632,918 Match Group, Inc.* 77,200 853,832 Palantir Technologies, Inc., Cl. A* ,@ 41,286 381,070 Yahoo! Inc.* 136,140 5,011,313 INVESTMENT BANKING & BROKERAGE—0.5% Morgan Stanley 100,412 LEISURE PRODUCTS—0.5% Coach, Inc. 68,800 LIFE SCIENCES TOOLS & SERVICES—2.0% Thermo Fisher Scientific, Inc. 76,565 MANAGED HEALTH CARE—2.2% Aetna, Inc. 17,200 1,932,420 Humana, Inc. 7,400 1,353,830 UnitedHealth Group, Inc. 67,077 8,646,225 MOVIES & ENTERTAINMENT—1.1% The Walt Disney Co. 37,398 3,713,995 Time Warner, Inc. 36,100 2,619,055 - 5 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS EQUIPMENT & SERVICES—0.4% Halliburton Company 30,800 $ 1,100,176 Weatherford International PLC.* 165,000 1,283,700 OIL & GAS EXPLORATION & PRODUCTION—0.9% Anadarko Petroleum Corp. 47,800 2,226,046 Devon Energy Corp. 43,200 1,185,408 EOG Resources, Inc. 23,800 1,727,404 OTHER DIVERSIFIED FINANCIAL SERVICES—0.5% Bank of America Corp. 204,109 PACKAGED FOODS & MEATS—0.5% Mead Johnson Nutrition Co., Cl. A 6,500 552,305 The Kraft Heinz Co. 26,500 2,081,840 PHARMACEUTICALS—4.9% Allergan PLC.* 42,773 11,464,447 Bristol-Myers Squibb Co. 122,651 7,834,946 Eli Lilly & Co. 34,300 2,469,943 Pacira Pharmaceuticals, Inc.* 45,900 2,431,782 Pfizer, Inc. 73,800 2,187,432 Shire PLC. 17,900 1,021,633 RAILROADS—0.4% Union Pacific Corp. 26,410 REGIONAL BANKS—0.2% Citizens Financial Group, Inc. 53,800 RESEARCH & CONSULTING SERVICES—0.5% Verisk Analytics, Inc., Cl. A* 37,300 RESTAURANTS—1.8% McDonald's Corp. 44,068 5,538,466 Starbucks Corp. 71,615 4,275,416 SECURITY & ALARM SERVICES—0.6% Tyco International PLC. 89,543 SEMICONDUCTOR EQUIPMENT—0.1% Lam Research Corp. 4,800 SEMICONDUCTORS—1.7% Broadcom Ltd. 36,802 5,685,909 NXP Semiconductors NV* 48,854 3,960,594 SOFT DRINKS—1.9% PepsiCo, Inc. 100,601 SPECIALIZED CONSUMER SERVICES—0.5% ServiceMaster Global Holdings, Inc.* 78,345 SPECIALIZED FINANCE—0.2% McGraw Hill Financial, Inc. 9,755 SPECIALTY CHEMICALS—0.9% PPG Industries, Inc. 20,694 2,307,174 - 6 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALTY CHEMICALS—(CONT.) The Sherwin-Williams Co. 9,900 $ 2,818,233 SPECIALTY STORES—0.7% Signet Jewelers Ltd. 32,159 SYSTEMS SOFTWARE—5.5% Microsoft Corp. 448,681 24,780,652 Oracle Corp. 39,200 1,603,672 Red Hat, Inc.* 26,700 1,989,417 ServiceNow, Inc.* 22,789 1,394,231 TubeMogul, Inc.* 42,100 544,774 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.3% Apple, Inc. 268,319 TOBACCO—1.4% Altria Group, Inc. 79,100 4,956,406 Philip Morris International, Inc. 29,900 2,933,489 TRADING COMPANIES & DISTRIBUTORS—1.1% HD Supply Holdings, Inc.* 158,297 5,234,882 United Rentals, Inc.* 10,900 677,871 TOTAL COMMON STOCKS (Cost $473,269,911) PREFERRED STOCKS—0.5% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 199,768 83,903 Choicestream, Inc., Cl. B* ,@,(a) 445,303 187,027 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 168,373 1,554,083 Palantir Technologies, Inc., Cl. D* ,@ 21,936 202,469 PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 20,889 TOTAL PREFERRED STOCKS (Cost $2,360,207) MASTER LIMITED PARTNERSHIP—0.9% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.9% The Blackstone Group LP. 157,564 4,419,670 The Carlyle Group LP. 25,026 422,439 TOTAL MASTER LIMITED PARTNERSHIP (Cost $5,648,835) REAL ESTATE INVESTMENT TRUST—1.0% SHARES VALUE MORTGAGE—0.7% Blackstone Mortgage Trust, Inc., Cl. A 143,140 - 7 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—(CONT.) SHARES VALUE SPECIALIZED—0.3% Crown Castle International Corp. 21,100 $ TOTAL REAL ESTATE INVESTMENT TRUST (Cost $6,000,841) Total Investments (Cost $487,279,794) (b) 96.2 % Other Assets in Excess of Liabilities 3.8 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At March 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $496,663,522, amounted to $36,759,870 which consisted of aggregate gross unrealized appreciation of $56,424,523 and aggregate gross unrealized depreciation of $19,664,653. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 3/31/2016 Choicestream, Inc. 3/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 7/10/14 % % Intarcia Therapeutics, Inc. 3/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Total $ 3,205,379 0.58 % See Notes to Financial Statements. - 8 - THE ALGER PORTFOLIOS | ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) COMMON STOCKS—97.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 15,490 $ AEROSPACE & DEFENSE—3.4% Hexcel Corp. 43,400 1,897,014 Honeywell International, Inc. 47,300 5,299,965 TransDigm Group, Inc.* 7,900 1,740,686 AIRLINES—1.0% Delta Air Lines, Inc. 52,900 APPAREL ACCESSORIES & LUXURY GOODS—1.9% Hanesbrands, Inc. 67,600 1,915,784 Michael Kors Holdings Ltd.* 23,400 1,332,864 Ralph Lauren Corp. 17,400 1,674,924 APPLICATION SOFTWARE—3.4% Adobe Systems, Inc.* 26,375 2,473,975 Guidewire Software, Inc.* 28,887 1,573,764 salesforce.com, inc.* 27,400 2,022,942 Ultimate Software Group, Inc.* 15,000 2,902,500 ASSET MANAGEMENT & CUSTODY BANKS—3.3% Affiliated Managers Group, Inc.* 23,201 3,767,843 WisdomTree Investments, Inc. 430,475 4,920,329 AUTOMOBILE MANUFACTURERS—1.0% Tesla Motors, Inc.* 11,700 BIOTECHNOLOGY—5.4% BioMarin Pharmaceutical, Inc.* 25,400 2,094,992 Celgene Corp.* 44,100 4,413,969 Gilead Sciences, Inc. 56,500 5,190,090 Incyte Corp.* 10,500 760,935 Vertex Pharmaceuticals, Inc.* 24,800 1,971,352 BREWERS—1.3% Molson Coors Brewing Co., Cl. B 36,700 BROADCASTING—1.1% CBS Corp., Cl. B 50,700 BROADCASTING & CABLE TV—0.7% Discovery Communications, Inc., Series A* 69,500 CABLE & SATELLITE—1.0% Comcast Corporation, Cl. A 42,900 COMMUNICATIONS EQUIPMENT—0.9% Juniper Networks, Inc. 38,200 974,482 Palo Alto Networks, Inc.* 8,500 1,386,690 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.0% Wabtec Corp. 33,200 - 9 - THE ALGER PORTFOLIOS | ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CONSUMER FINANCE—2.4% American Express Co. 17,600 $ 1,080,640 LendingClub Corp.* 633,550 5,258,465 DATA PROCESSING & OUTSOURCED SERVICES—1.7% Euronet Worldwide, Inc.* 28,000 2,075,080 Visa, Inc., Cl. A 32,400 2,477,952 ELECTRONIC EQUIPMENT MANUFACTURERS—1.3% FLIR Systems, Inc. 100,700 ELECTRONIC MANUFACTURING SERVICES—0.8% Trimble Navigation Ltd.* 81,353 FOOD RETAIL—1.5% The Kroger Co. 104,600 HEALTH CARE EQUIPMENT—3.3% Edwards Lifesciences Corp.* 13,700 1,208,477 Hologic, Inc.* 58,500 2,018,250 Intuitive Surgical, Inc.* 9,100 5,469,555 HEALTH CARE SUPPLIES—0.4% Neogen Corp.* 21,600 HEALTH CARE TECHNOLOGY—0.4% Veeva Systems, Inc., Cl. A* 40,100 HOME ENTERTAINMENT SOFTWARE—0.3% Take-Two Interactive Software, Inc.* 18,700 HOME FURNISHING RETAIL—0.5% Williams-Sonoma, Inc. 23,400 HOME IMPROVEMENT RETAIL—2.2% The Home Depot, Inc. 42,995 HOMEBUILDING—1.0% Lennar Corp., Cl. A 56,900 HOTELS RESORTS & CRUISE LINES—2.2% Norwegian Cruise Line Holdings Ltd.* 107,400 HOUSEWARES & SPECIALTIES—0.5% Newell Rubbermaid, Inc. 30,600 INDUSTRIAL CONGLOMERATES—1.9% Danaher Corp. 52,695 INDUSTRIAL GASES—0.6% Air Products & Chemicals, Inc. 11,500 INDUSTRIAL MACHINERY—0.5% Donaldson Co., Inc. 39,500 INTEGRATED TELECOMMUNICATION SERVICES—0.8% SBA Communications Corp., Cl. A* 20,350 INTERNET RETAIL—3.8% Amazon.com, Inc.* 8,720 5,176,541 NetFlix, Inc.* 24,075 2,461,187 The Priceline Group, Inc.* 1,800 2,320,128 - 10 - THE ALGER PORTFOLIOS | ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—12.1% Alphabet, Inc., Cl. C* 21,485 $ 16,005,251 Facebook, Inc., Cl. A* 114,862 13,105,754 Palantir Technologies, Inc., Cl. A* ,@ 25,072 231,414 Stamps.com, Inc.* 26,600 2,827,048 LEISURE PRODUCTS—0.6% Coach, Inc. 42,600 LIFE SCIENCES TOOLS & SERVICES—0.5% Thermo Fisher Scientific, Inc. 9,400 MANAGED HEALTH CARE—1.1% Centene Corp.* 46,500 MOVIES & ENTERTAINMENT—1.3% Time Warner, Inc. 47,400 OIL & GAS EQUIPMENT & SERVICES—0.1% Weatherford International PLC.* 34,400 OIL & GAS EXPLORATION & PRODUCTION—1.8% Anadarko Petroleum Corp. 75,400 3,511,378 EOG Resources, Inc. 16,500 1,197,570 PACKAGED FOODS & MEATS—4.0% Mead Johnson Nutrition Co., Cl. A 15,700 1,334,029 The Kraft Heinz Co. 33,700 2,647,472 The WhiteWave Foods Co.* 98,800 4,015,232 TreeHouse Foods, Inc.* 31,000 2,689,250 PHARMACEUTICALS—2.7% Bristol-Myers Squibb Co. 71,900 4,592,972 Eli Lilly & Co. 19,100 1,375,391 Pacira Pharmaceuticals, Inc.* 24,400 1,292,712 REAL ESTATE SERVICES—0.5% Jones Lang LaSalle, Inc. 11,400 RESEARCH & CONSULTING SERVICES—1.3% CoStar Group, Inc.* 5,775 1,086,682 Verisk Analytics, Inc., Cl. A* 30,700 2,453,544 RESTAURANTS—2.2% Chipotle Mexican Grill, Inc.* 2,900 1,365,813 Panera Bread Co., Cl. A* 7,500 1,536,225 Shake Shack, Inc., Cl. A* 76,235 2,845,090 SEMICONDUCTORS—2.3% Microsemi Corp.* 93,400 3,578,154 Skyworks Solutions, Inc. 30,904 2,407,422 SPECIALTY STORES—1.3% Signet Jewelers Ltd. 23,200 2,877,496 - 11 - THE ALGER PORTFOLIOS | ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALTY STORES—(CONT.) Tiffany & Co. 9,400 $ 689,772 SYSTEMS SOFTWARE—5.6% Fortinet, Inc.* 68,600 2,101,218 Microsoft Corp. 133,813 7,390,492 Oracle Corp. 31,900 1,305,029 ServiceNow, Inc.* 32,238 1,972,321 TubeMogul, Inc.* 159,802 2,067,838 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—6.2% Apple, Inc. 150,690 TRADING COMPANIES & DISTRIBUTORS—1.7% HD Supply Holdings, Inc.* 137,788 TRUCKING—0.2% Old Dominion Freight Line, Inc.* 9,400 TOTAL COMMON STOCKS (Cost $237,897,327) PREFERRED STOCKS—0.7% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 133,576 56,102 Choicestream, Inc., Cl. B* ,@,(a) 284,863 119,642 INTERNET SOFTWARE & SERVICES—0.4% Palantir Technologies, Inc., Cl. B* ,@ 102,250 943,768 Palantir Technologies, Inc., Cl. D* ,@ 13,322 122,962 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc.* ,@ 13,642 TOTAL PREFERRED STOCKS (Cost $1,482,765) MASTER LIMITED PARTNERSHIP—1.2% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.2% The Blackstone Group LP. 117,300 (Cost $3,102,408) REAL ESTATE INVESTMENT TRUST—1.0% SHARES VALUE RESIDENTIAL—1.0% AvalonBay Communities, Inc. 14,200 (Cost $2,345,239) Total Investments (Cost $244,827,739) (b) 99.9 % Other Assets in Excess of Liabilities 0.1 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. - 12 - THE ALGER PORTFOLIOS | ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) (b) At March 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $252,047,738, amounted to $12,629,363 which consisted of aggregate gross unrealized appreciation of $25,248,240 and aggregate gross unrealized depreciation of $12,618,877. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 3/31/2016 Choicestream, Inc. 3/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 7/10/14 % % Intarcia Therapeutics, Inc. 3/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Total $ 1,994,424 0.75 % See Notes to Financial Statements - 13 - THE ALGER PORTFOLIOS |ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) COMMON STOCKS—89.2% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 7,853 $ AEROSPACE & DEFENSE—2.4% Hexcel Corp. 33,700 1,473,027 TransDigm Group, Inc.* 7,000 1,542,380 AIRLINES—1.9% Southwest Airlines Co 22,400 1,003,520 Spirit Airlines, Inc.* 8,300 398,234 United Continental Holdings, Inc.* 16,500 987,690 ALTERNATIVE CARRIERS—0.4% Level 3 Communications, Inc.* 9,400 APPAREL ACCESSORIES & LUXURY GOODS—3.0% Hanesbrands, Inc. 49,300 1,397,162 lululemon athletica, Inc.* 8,300 561,993 PVH Corp. 8,700 861,822 Under Armour, Inc., Cl. A* 11,300 958,579 APPAREL RETAIL—1.8% Burlington Stores, Inc.* 12,900 725,496 Ross Stores, Inc. 26,000 1,505,400 APPLICATION SOFTWARE—1.3% ACI Worldwide, Inc.* 49,500 1,029,105 Guidewire Software, Inc.* 3,500 190,680 Intuit, Inc. 4,000 416,040 AUTO PARTS & EQUIPMENT—2.1% Delphi Automotive PLC. 21,500 1,612,930 WABCO Holdings, Inc.* 10,300 1,101,276 AUTOMOBILE MANUFACTURERS—0.1% Tesla Motors, Inc.* 600 AUTOMOTIVE RETAIL—0.9% O'Reilly Automotive, Inc.* 4,200 BIOTECHNOLOGY—3.0% Anacor Pharmaceuticals, Inc.* 5,400 288,630 BioMarin Pharmaceutical, Inc.* 8,300 684,584 Bluebird Bio, Inc.* 5,600 238,000 Incyte Corp.* 9,000 652,230 Portola Pharmaceuticals, Inc.* 12,200 248,880 Ultragenyx Pharmaceutical, Inc.* 7,000 443,170 United Therapeutics Corp.* 6,100 679,723 Vertex Pharmaceuticals, Inc.* 6,700 532,583 BROADCASTING—1.1% CBS Corp., Cl. B 24,300 - 14 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BUILDING PRODUCTS—3.0% Allegion PLC. 27,900 $ 1,777,509 AO Smith Corp. 9,800 747,838 Fortune Brands Home & Security, Inc. 23,500 1,316,940 CASINOS & GAMING—0.9% Penn National Gaming, Inc.* 71,400 COMMUNICATIONS EQUIPMENT—2.7% Arista Networks, Inc.* 8,400 530,040 ARRIS International PLC.* 13,700 314,004 Ciena Corp.* 21,800 414,636 F5 Networks, Inc.* 4,900 518,665 Finisar Corp.* 39,700 724,128 Lumentum Holdings, Inc.* 19,700 531,309 Palo Alto Networks, Inc.* 2,600 424,164 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.6% Wabtec Corp. 9,000 CONSUMER FINANCE—0.1% LendingClub Corp.* 20,500 DATA PROCESSING & OUTSOURCED SERVICES—4.5% Alliance Data Systems Corp.* 5,700 1,254,000 Fiserv, Inc.* 15,100 1,548,958 MAXIMUS, Inc. 19,500 1,026,480 Sabre Corp. 40,300 1,165,476 Vantiv, Inc., CL. A* 13,400 721,992 DISTILLERS & VINTNERS—0.3% Constellation Brands Inc., Cl. A 2,900 ENVIRONMENTAL & FACILITIES SERVICES—1.1% Stericycle, Inc.* 10,900 FOOD RETAIL—0.8% The Kroger Co. 27,700 GENERAL MERCHANDISE STORES—2.0% Dollar General Corp. 17,100 1,463,760 Dollar Tree, Inc.* 13,000 1,071,980 HEALTH CARE EQUIPMENT—5.0% ABIOMED, Inc.* 12,000 1,137,720 DexCom, Inc.* 22,900 1,555,139 Edwards Lifesciences Corp.* 15,400 1,358,434 Hologic, Inc.* 38,800 1,338,600 IDEXX Laboratories, Inc.* 8,800 689,216 STERIS PLC. 4,700 333,935 HEALTH CARE FACILITIES—3.2% Acadia Healthcare Co., Inc.* 17,500 964,425 Amsurg Corp.* 12,300 917,580 - 15 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE FACILITIES—(CONT.) Universal Health Services, Inc., Cl. B 10,300 $ 1,284,616 VCA Antech, Inc.* 16,100 928,809 HEALTH CARE SERVICES—0.7% Adeptus Health, Inc., Cl. A* 9,400 522,076 Diplomat Pharmacy, Inc.* 11,300 309,620 HOMEBUILDING—0.4% Toll Brothers, Inc.* 17,300 HOTELS RESORTS & CRUISE LINES—5.1% Ctrip.com International Ltd.#* 7,000 309,820 Diamond Resorts International, Inc.* 76,200 1,851,660 Norwegian Cruise Line Holdings Ltd.* 43,800 2,421,702 Royal Caribbean Cruises Ltd. 22,900 1,881,235 HOUSEHOLD PRODUCTS—1.0% Church & Dwight Co., Inc. 13,900 HOUSEWARES & SPECIALTIES—2.9% Jarden Corp.* 36,300 2,139,885 Newell Rubbermaid, Inc. 33,600 1,488,144 INDUSTRIAL GASES—0.5% Air Products & Chemicals, Inc. 4,300 INDUSTRIAL MACHINERY—1.3% Colfax Corp.* 12,700 363,093 Donaldson Co., Inc. 25,100 800,941 Graco, Inc. 6,400 537,344 INTERNET SOFTWARE & SERVICES—1.8% comScore, Inc.* 18,600 558,744 Cornerstone OnDemand, Inc.* 18,700 612,799 Criteo SA#* 10,800 447,336 LinkedIn Corp., Cl. A* 3,800 434,530 Palantir Technologies, Inc., Cl. A* ,@ 12,572 116,040 Twitter, Inc.* 9,800 162,190 INVESTMENT BANKING & BROKERAGE—0.6% TD Ameritrade Holding Corp. 25,900 LEISURE PRODUCTS—1.5% Coach, Inc. 28,400 1,138,556 Mattel, Inc. 22,000 739,640 LIFE SCIENCES TOOLS & SERVICES—0.3% Quintiles Transnational Holdings, Inc.* 5,700 MOVIES & ENTERTAINMENT—0.4% Live Nation Entertainment, Inc.* 24,300 OIL & GAS DRILLING—0.2% Patterson-UTI Energy, Inc. 11,700 - 16 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS EXPLORATION & PRODUCTION—0.7% Devon Energy Corp. 10,400 $ 285,376 Newfield Exploration Co.* 8,500 282,625 PDC Energy, Inc.* 4,800 285,360 PACKAGED FOODS & MEATS—2.2% ConAgra Foods, Inc. 4,300 191,866 Mead Johnson Nutrition Co., Cl. A 4,400 373,868 The WhiteWave Foods Co.* 22,000 894,080 TreeHouse Foods, Inc.* 15,100 1,309,925 PHARMACEUTICALS—0.8% Akorn, Inc.* 4,300 101,179 Jazz Pharmaceuticals PLC.* 2,300 300,265 Pacira Pharmaceuticals, Inc.* 11,800 625,164 REAL ESTATE SERVICES—0.4% Jones Lang LaSalle, Inc. 3,900 REGIONAL BANKS—1.6% Citizens Financial Group, Inc. 39,500 827,525 Signature Bank* 8,900 1,211,468 RESEARCH & CONSULTING SERVICES—2.3% CoStar Group, Inc.* 3,800 715,046 Verisk Analytics, Inc., Cl. A* 28,100 2,245,752 RESTAURANTS—0.7% Panera Bread Co., Cl. A* 4,600 SECURITY & ALARM SERVICES—0.8% Tyco International PLC. 26,100 SEMICONDUCTOR EQUIPMENT—1.0% Lam Research Corp. 14,800 SEMICONDUCTORS—4.4% Broadcom Ltd. 14,800 2,286,600 Microsemi Corp.* 25,500 976,905 NXP Semiconductors NV* 10,800 875,556 Skyworks Solutions, Inc. 18,200 1,417,780 SPECIALIZED CONSUMER SERVICES—1.2% ServiceMaster Global Holdings, Inc.* 40,200 SPECIALIZED FINANCE—1.2% McGraw Hill Financial, Inc. 12,900 1,276,842 Moody's Corp. 2,800 270,368 SPECIALTY CHEMICALS—3.9% Axalta Coating Systems Ltd.* 37,000 1,080,400 Balchem Corp. 4,900 303,898 Celanese Corp. 12,800 838,400 PPG Industries, Inc. 12,200 1,360,178 - 17 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALTY CHEMICALS—(CONT.) The Sherwin-Williams Co. 4,900 $ 1,394,883 SPECIALTY STORES—3.4% Signet Jewelers Ltd. 11,000 1,364,330 The Michaels Cos, Inc.* 28,400 794,348 Tractor Supply Co. 13,900 1,257,394 Ulta Salon, Cosmetics & Fragrance, Inc.* 5,000 968,700 SYSTEMS SOFTWARE—3.7% Fortinet, Inc.* 41,100 1,258,893 Proofpoint, Inc.* 8,100 435,618 Red Hat, Inc.* 7,000 521,570 ServiceNow, Inc.* 29,000 1,774,220 Tableau Software, Inc., Cl. A* 5,200 238,524 TubeMogul, Inc.* 37,000 478,780 TRADING COMPANIES & DISTRIBUTORS—1.7% HD Supply Holdings, Inc.* 64,900 TRUCKING—0.3% Old Dominion Freight Line, Inc.* 6,400 TOTAL COMMON STOCKS (Cost $109,432,801) PREFERRED STOCKS—2.2% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 67,720 28,442 Choicestream, Inc., Cl. B* ,@,(a) 148,200 62,244 BIOTECHNOLOGY—1.5% Prosetta Biosciences, Inc.* ,@,(a) 170,419 770,293 Tolero Pharmaceuticals, Inc.* ,@,(a) 356,682 1,075,789 INTERNET SOFTWARE & SERVICES—0.4% Palantir Technologies, Inc., Cl. B* ,@ 51,276 473,277 Palantir Technologies, Inc., Cl. D* ,@ 6,681 61,666 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc.* ,@ 7,214 TOTAL PREFERRED STOCKS (Cost $2,602,121) REAL ESTATE INVESTMENT TRUST—3.7% SHARES VALUE HEALTH CARE—0.5% Omega Healthcare Investors, Inc. 17,000 MORTGAGE—0.5% Blackstone Mortgage Trust, Inc., Cl. A 24,000 OFFICE—0.7% Digital Realty Trust, Inc. 9,800 - 18 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—(CONT.) SHARES VALUE RESIDENTIAL—0.3% Equity Lifestyle Properties, Inc. 6,300 $ SPECIALIZED—1.7% Crown Castle International Corp. 15,600 1,349,400 Lamar Advertising Co., Cl. A 13,000 799,500 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $4,783,396) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 244,501 (Cost $244,501) Total Investments (Cost $117,062,819) (b) 95.3 % Other Assets in Excess of Liabilities 4.7 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At March 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $117,096,986, amounted to $3,971,359 which consisted of aggregate gross unrealized appreciation of $10,883,741 and aggregate gross unrealized depreciation of $6,912,382. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 3/31/2016 Choicestream, Inc. 3/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 7/10/14 % % Intarcia Therapeutics, Inc. 3/27/14 % % JS Kred SPV I, LLC. 6/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 2/06/05 % % Tolero Pharmaceuticals, Inc. 8/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 3,107,374 2.44 % See Notes to Financial Statements - 19 - THE ALGER PORTFOLIOS |ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) COMMON STOCKS—85.0% SHARES VALUE AEROSPACE & DEFENSE—0.6% Hexcel Corp. 475 $ AIR FREIGHT & LOGISTICS—0.6% Forward Air Corp. 495 ALTERNATIVE CARRIERS—0.2% Zayo Group Holdings, Inc.* 330 APPAREL ACCESSORIES & LUXURY GOODS—1.7% lululemon athletica, Inc.* 370 25,053 Ralph Lauren Corp. 350 33,691 APPAREL RETAIL—1.1% Burlington Stores, Inc.* 380 21,371 Foot Locker, Inc. 260 16,770 APPLICATION SOFTWARE—5.7% Blackbaud, Inc. 515 32,388 Fair Isaac Corp. 150 15,913 HubSpot, Inc.* 335 14,613 Manhattan Associates, Inc.* 550 31,278 Splunk, Inc.* 250 12,233 Tyler Technologies, Inc.* 380 48,872 Ultimate Software Group, Inc.* 225 43,538 ASSET MANAGEMENT & CUSTODY BANKS—2.6% Affiliated Managers Group, Inc.* 275 44,660 WisdomTree Investments, Inc. 4,065 46,463 AUTO PARTS & EQUIPMENT—1.7% Lear Corp. 265 29,460 WABCO Holdings, Inc.* 290 31,007 BIOTECHNOLOGY—2.1% ACADIA Pharmaceuticals, Inc.* 500 13,980 Anacor Pharmaceuticals, Inc.* 85 4,543 Halozyme Therapeutics, Inc.* 530 5,019 Heron Therapeutics, Inc.* 165 3,133 Neurocrine Biosciences, Inc.* 155 6,130 Portola Pharmaceuticals, Inc.* 662 13,505 TESARO, Inc.* 155 6,825 Ultragenyx Pharmaceutical, Inc.* 325 20,576 BUILDING PRODUCTS—3.0% Allegion PLC. 375 23,891 AO Smith Corp. 100 7,631 Fortune Brands Home & Security, Inc. 620 34,745 Masonite International Corp.* 555 36,353 CASINOS & GAMING—2.1% Penn National Gaming, Inc.* 4,405 - 20 - THE ALGER PORTFOLIOS | ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE COMMODITY CHEMICALS—0.4% Calgon Carbon Corp. 1,070 $ COMMUNICATIONS EQUIPMENT—1.2% Finisar Corp.* 585 10,670 Lumentum Holdings, Inc.* 1,140 30,746 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.1% Wabtec Corp. 500 CONSUMER FINANCE—1.3% LendingClub Corp.* 5,315 DATA PROCESSING & OUTSOURCED SERVICES—3.0% Broadridge Financial Solutions 240 14,234 Euronet Worldwide, Inc.* 525 38,908 Global Payments, Inc. 205 13,386 MAXIMUS, Inc. 295 15,529 Vantiv, Inc., CL. A* 435 23,438 EDUCATION SERVICES—0.7% Strayer Education, Inc.* 470 ELECTRONIC EQUIPMENT MANUFACTURERS—1.6% FEI Co. 355 31,599 FLIR Systems, Inc. 720 23,724 ELECTRONIC MANUFACTURING SERVICES—0.6% Trimble Navigation Ltd.* 815 ENVIRONMENTAL & FACILITIES SERVICES—0.9% Waste Connections, Inc. 462 FOOD DISTRIBUTORS—0.6% Performance Food Group Co.* 890 HEALTH CARE EQUIPMENT—5.7% Abaxis, Inc. 395 17,929 ABIOMED, Inc.* 484 45,888 Cantel Medical Corp. 500 35,680 DexCom, Inc.* 280 19,015 Hologic, Inc.* 385 13,282 IDEXX Laboratories, Inc.* 340 26,629 STERIS PLC. 545 38,722 HEALTH CARE FACILITIES—3.3% Acadia Healthcare Co., Inc.* 655 36,097 Amsurg Corp.* 400 29,840 Surgery Partners, Inc.* 675 8,951 VCA Antech, Inc.* 670 38,652 HEALTH CARE SERVICES—0.3% Diplomat Pharmacy, Inc.* 375 HEALTH CARE SUPPLIES—0.9% DENTSPLY SIRONA, Inc. 275 16,948 - 21 - THE ALGER PORTFOLIOS | ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE SUPPLIES—(CONT.) Neogen Corp.* 285 $ 14,350 HEALTH CARE TECHNOLOGY—0.9% athenahealth, Inc.* 80 11,102 Vocera Communications, Inc.* 1,658 21,140 HOME ENTERTAINMENT SOFTWARE—0.5% Take-Two Interactive Software, Inc.* 430 HOME FURNISHING RETAIL—0.8% Williams-Sonoma, Inc. 475 HOMEBUILDING—0.3% Toll Brothers, Inc.* 355 HOTELS RESORTS & CRUISE LINES—1.0% Diamond Resorts International, Inc.* 1,386 HOUSEWARES & SPECIALTIES—1.1% Jarden Corp.* 672 HUMAN RESOURCE & EMPLOYMENT SERVICES—1.8% On Assignment, Inc.* 975 35,997 WageWorks, Inc.* 510 25,811 INDUSTRIAL MACHINERY—1.6% Donaldson Co., Inc. 685 21,859 Sun Hydraulics Corp. 970 32,194 INTERNET SOFTWARE & SERVICES—4.7% Criteo SA#* 1,065 44,112 Cvent, Inc.* 800 17,120 Match Group, Inc.* 2,915 32,240 Palantir Technologies, Inc., Cl. A* ,@ 3,818 35,240 Stamps.com, Inc.* 330 35,073 INVESTMENT BANKING & BROKERAGE—0.8% Virtu Financial, Inc., Cl. A 1,286 LEISURE FACILITIES—0.9% Planet Fitness, Inc., Cl. A* 1,850 LIFE SCIENCES TOOLS & SERVICES—1.7% Mettler-Toledo International, Inc.* 35 12,067 PRA Health Sciences, Inc.* 265 11,331 Quintiles Transnational Holdings, Inc.* 525 34,178 MANAGED HEALTH CARE—1.2% Centene Corp.* 650 MOVIES & ENTERTAINMENT—1.0% Lions Gate Entertainment Corp. 1,530 OIL & GAS EXPLORATION & PRODUCTION—0.2% Whiting Petroleum Corp.* 700 PACKAGED FOODS & MEATS—1.7% The WhiteWave Foods Co.* 785 31,903 - 22 - THE ALGER PORTFOLIOS | ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PACKAGED FOODS & MEATS—(CONT.) TreeHouse Foods, Inc.* 295 $ 25,591 PAPER PACKAGING—1.2% Graphic Packaging Holding Co. 2,140 27,499 Sealed Air Corp. 325 15,603 PHARMACEUTICALS—1.8% Akorn, Inc.* 510 12,000 Nektar Therapeutics* 410 5,638 Pacira Pharmaceuticals, Inc.* 440 23,311 The Medicines Co.* 660 20,968 RAILROADS—0.3% Genesee & Wyoming, Inc., Cl. A* 155 REAL ESTATE SERVICES—1.4% Jones Lang LaSalle, Inc. 410 REGIONAL BANKS—1.9% Investors Bancorp, Inc. 1,910 22,232 Signature Bank* 150 20,418 SVB Financial Group* 215 21,941 RESEARCH & CONSULTING SERVICES—0.4% CoStar Group, Inc.* 75 RESTAURANTS—2.8% Chipotle Mexican Grill, Inc.* 30 14,129 Dave & Buster's Entertainment, Inc.* 180 6,981 Fiesta Restaurant Group, Inc.* 555 18,193 Panera Bread Co., Cl. A* 105 21,507 Shake Shack, Inc., Cl. A* 985 36,760 SEMICONDUCTORS—2.7% Cavium Networks, Inc.* 365 22,324 Microsemi Corp.* 1,240 47,504 Monolithic Power Systems, Inc. 355 22,592 SPECIALIZED CONSUMER SERVICES—0.6% ServiceMaster Global Holdings, Inc.* 565 SPECIALTY CHEMICALS—1.1% Axalta Coating Systems Ltd.* 770 22,484 Balchem Corp. 265 16,435 SPECIALTY STORES—2.6% Signet Jewelers Ltd. 330 40,930 The Michaels Cos, Inc.* 1,500 41,955 Ulta Salon, Cosmetics & Fragrance, Inc.* 40 7,749 SYSTEMS SOFTWARE—4.0% Fortinet, Inc.* 765 23,432 - 23 - THE ALGER PORTFOLIOS | ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SYSTEMS SOFTWARE—(CONT.) Proofpoint, Inc.* 720 $ 38,722 ServiceNow, Inc.* 365 22,331 Tableau Software, Inc., Cl. A* 165 7,568 TubeMogul, Inc.* 3,650 47,231 TRADING COMPANIES & DISTRIBUTORS—1.0% HD Supply Holdings, Inc.* 1,060 TOTAL COMMON STOCKS (Cost $2,812,163) PREFERRED STOCKS—9.7% SHARES VALUE BIOTECHNOLOGY—1.4% Prosetta Biosciences, Inc.* ,@,(a) 10,615 INTERNET SOFTWARE & SERVICES—4.7% Palantir Technologies, Inc., Cl. B* ,@ 15,569 143,702 Palantir Technologies, Inc., Cl. D* ,@ 2,028 18,718 PHARMACEUTICALS—3.6% Intarcia Therapeutics, Inc.* ,@ 3,330 TOTAL PREFERRED STOCKS (Cost $271,826) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 335 – (Cost $0) – REAL ESTATE INVESTMENT TRUST—3.2% SHARES VALUE SPECIALIZED—3.2% CyrusOne, Inc. 645 29,444 Lamar Advertising Co., Cl. A 649 39,913 Sovran Self Storage, Inc. 365 43,052 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $93,962) Total Investments (Cost $3,177,951) (b) 97.9 % Other Assets in Excess of Liabilities 2.1 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At March 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $3,319,449, amounted to $71,344 which consisted of aggregate gross unrealized appreciation of $313,305 and aggregate gross unrealized depreciation of $241,961. * Non-income producing security. - 24 - THE ALGER PORTFOLIOS | ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 3/31/2016 Intarcia Therapeutics, Inc. 3/27/14 $ % $ % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 2/06/15 % % Total $ 371,115 10.72 % See Notes to Financial Statements - 25 - THE ALGER PORTFOLIOS | ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) COMMON STOCKS—91.8% SHARES VALUE AEROSPACE & DEFENSE—1.2% Hexcel Corp. 48,500 $ AIR FREIGHT & LOGISTICS—0.9% Forward Air Corp. 33,900 APPAREL ACCESSORIES & LUXURY GOODS—0.6% G-III Apparel Group Ltd.* 21,600 APPAREL RETAIL—2.4% American Eagle Outfitters, Inc. 86,700 1,445,289 Burlington Stores, Inc.* 51,100 2,873,864 APPLICATION SOFTWARE—12.9% American Software, Inc., Cl. A 219,899 1,979,091 ANSYS, Inc.* 11,900 1,064,574 Blackbaud, Inc. 49,400 3,106,766 Ellie Mae, Inc.* 5,900 534,776 Fair Isaac Corp. 10,200 1,082,118 Guidewire Software, Inc.* 24,400 1,329,312 HubSpot, Inc.* 19,300 841,866 Manhattan Associates, Inc.* 69,000 3,924,030 Monotype Imaging Holdings, Inc. 27,700 662,584 Paycom Software, Inc.* 69,800 2,484,880 Textura Corp.* 116,600 2,172,258 Tyler Technologies, Inc.* 30,200 3,884,022 ASSET MANAGEMENT & CUSTODY BANKS—1.0% WisdomTree Investments, Inc. 164,700 AUTO PARTS & EQUIPMENT—0.9% Tenneco, Inc.* 30,500 AUTOMOTIVE RETAIL—0.7% Lithia Motors, Inc., Cl. A 15,300 BIOTECHNOLOGY—3.8% ACADIA Pharmaceuticals, Inc.* 27,900 780,084 Anacor Pharmaceuticals, Inc.* 11,000 587,950 Celldex Therapeutics, Inc.* 54,800 207,144 Halozyme Therapeutics, Inc.* 63,500 601,345 Heron Therapeutics, Inc.* 34,800 660,852 Juno Therapeutics, Inc.* 10,900 415,181 Neurocrine Biosciences, Inc.* 16,600 656,530 Portola Pharmaceuticals, Inc.* 42,500 867,000 TESARO, Inc.* 25,400 1,118,362 Ultragenyx Pharmaceutical, Inc.* 12,800 810,368 BUILDING PRODUCTS—1.7% Masonite International Corp.* 45,200 CASINOS & GAMING—1.1% Penn National Gaming, Inc.* 116,100 COMMODITY CHEMICALS—0.7% Calgon Carbon Corp. 87,500 - 26 - THE ALGER PORTFOLIOS | ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE DATA PROCESSING & OUTSOURCED SERVICES—1.8% Euronet Worldwide, Inc.* 26,000 $ 1,926,860 MAXIMUS, Inc. 24,300 1,279,152 EDUCATION SERVICES—0.5% Strayer Education, Inc.* 18,004 ELECTRONIC COMPONENTS—1.0% DTS, Inc.* 80,900 ELECTRONIC EQUIPMENT MANUFACTURERS—3.4% Cognex Corp. 60,400 2,352,580 FEI Co. 31,600 2,812,716 FLIR Systems, Inc. 29,000 955,550 FOOD DISTRIBUTORS—0.9% Performance Food Group Co.* 71,600 FOOD RETAIL—0.5% Smart & Final Stores, Inc.* 54,100 HEALTH CARE EQUIPMENT—5.6% Abaxis, Inc. 60,300 2,737,017 ABIOMED, Inc.* 24,800 2,351,288 Cantel Medical Corp. 53,600 3,824,896 STERIS PLC. 14,700 1,044,435 HEALTH CARE FACILITIES—2.8% Amsurg Corp.* 23,500 1,753,100 Surgery Partners, Inc.* 66,000 875,160 VCA Antech, Inc.* 40,300 2,324,907 HEALTH CARE SUPPLIES—5.2% Anika Therapeutics, Inc.* 31,100 1,390,792 Meridian Bioscience, Inc. 49,200 1,014,012 Neogen Corp.* 88,400 4,450,940 Quidel Corp.* 138,500 2,390,510 HEALTH CARE TECHNOLOGY—3.5% Medidata Solutions, Inc.* 64,300 2,489,053 Quality Systems, Inc. 67,900 1,034,796 Veeva Systems, Inc., Cl. A* 48,300 1,209,432 Vocera Communications, Inc.* 115,200 1,468,800 HOME ENTERTAINMENT SOFTWARE—0.5% Take-Two Interactive Software, Inc.* 22,800 HOME FURNISHING RETAIL—0.3% Williams-Sonoma, Inc. 10,100 HOMEFURNISHING RETAIL—0.4% Restoration Hardware Holdings, Inc.* 16,900 HOTELS RESORTS & CRUISE LINES—0.8% Diamond Resorts International, Inc.* 62,900 - 27 - THE ALGER PORTFOLIOS | ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HUMAN RESOURCE & EMPLOYMENT SERVICES—2.7% On Assignment, Inc.* 63,700 $ 2,351,804 WageWorks, Inc.* 48,800 2,469,768 INDUSTRIAL MACHINERY—3.5% Proto Labs, Inc.* 45,100 3,476,759 Sun Hydraulics Corp. 85,800 2,847,702 INTERNET SOFTWARE & SERVICES—5.3% comScore, Inc.* 35,400 1,063,416 Cvent, Inc.* 100,997 2,161,336 NIC, Inc. 75,800 1,366,674 SPS Commerce, Inc.* 36,000 1,545,840 Stamps.com, Inc.* 30,500 3,241,540 INVESTMENT BANKING & BROKERAGE—0.5% Evercore Partners, Inc., Cl. A 18,000 LEISURE FACILITIES—0.5% Planet Fitness, Inc., Cl. A* 53,300 LIFE SCIENCES TOOLS & SERVICES—4.0% Bio-Techne Corp. 38,000 3,591,760 Luminex Corp.* 113,900 2,209,660 PRA Health Sciences, Inc.* 31,210 1,334,539 MANAGED HEALTH CARE—0.8% Molina Healthcare, Inc.* 21,900 OIL & GAS EQUIPMENT & SERVICES—0.5% RPC, Inc. 62,900 OIL & GAS EXPLORATION & PRODUCTION—1.0% Parsley Energy, Inc., Cl. A* 35,000 791,000 QEP Resources, Inc. 71,000 1,001,810 PACKAGED FOODS & MEATS—0.6% TreeHouse Foods, Inc.* 11,800 PAPER PACKAGING—0.5% Graphic Packaging Holding Co. 75,200 PHARMACEUTICALS—1.5% Impax Laboratories, Inc.* 23,100 739,662 Nektar Therapeutics* 22,500 309,375 Pacira Pharmaceuticals, Inc.* 13,800 731,124 Revance Therapeutics, Inc.* 24,800 433,008 The Medicines Co.* 14,400 457,488 REGIONAL BANKS—2.6% Bank of the Ozarks, Inc. 46,621 1,956,683 Boston Private Financial Holdings, Inc. 129,600 1,483,920 Investors Bancorp, Inc. 100,100 1,165,164 - 28 - THE ALGER PORTFOLIOS | ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE RESTAURANTS—3.0% Dave & Buster's Entertainment, Inc.* 35,800 $ 1,388,324 Fiesta Restaurant Group, Inc.* 23,900 783,442 Papa John's International, Inc. 27,000 1,463,130 Shake Shack, Inc., Cl. A* 45,200 1,686,864 SEMICONDUCTORS—3.1% Cavium Networks, Inc.* 25,300 1,547,348 Microsemi Corp.* 54,500 2,087,895 Monolithic Power Systems, Inc. 29,200 1,858,288 SPECIALTY CHEMICALS—1.9% Balchem Corp. 53,500 SPECIALTY STORES—0.8% Five Below, Inc.* 35,240 SYSTEMS SOFTWARE—2.6% Fleetmatics Group PLC.* 35,569 1,448,014 Proofpoint, Inc.* 27,000 1,452,060 TubeMogul, Inc.* 135,800 1,757,252 TRADING COMPANIES & DISTRIBUTORS—1.3% Watsco, Inc. 17,200 TOTAL COMMON STOCKS (Cost $162,942,477) PREFERRED STOCKS—1.1% SHARES VALUE BIOTECHNOLOGY—0.6% Prosetta Biosciences, Inc.* ,@,(a) 75,383 340,731 Tolero Pharmaceuticals, Inc.* ,@,(a) 244,116 736,278 PHARMACEUTICALS—0.5% Intarcia Therapeutics, Inc.* ,@ 22,595 TOTAL PREFERRED STOCKS (Cost $1,807,354) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 13,100 – Neuralstem, Inc., 1/8/2019* ,@ 133,150 – – TOTAL RIGHTS (Cost $0) – REAL ESTATE INVESTMENT TRUST—2.9% SHARES VALUE SPECIALIZED—2.9% CyrusOne, Inc. 58,700 2,679,655 Sovran Self Storage, Inc. 21,300 2,512,335 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $3,603,774) - 29 - THE ALGER PORTFOLIOS | ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 427,047 $ (Cost $427,047) Total Investments (Cost $168,780,652) (b) 96.0 % Other Assets in Excess of Liabilities 4.0 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At March 31, 2016, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $171,886,822, amounted to $713,372 which consisted of aggregate gross unrealized appreciation of $17,450,712 and aggregate gross unrealized depreciation of $18,164,084. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 3/31/2016 Intarcia Therapeutics, Inc. 3/27/14 $ % $ % JS Kred SPV I, LLC. 6/26/15 % % Prosetta Biosciences, Inc. 2/6/15 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 2,355,436 1.32 % See Notes to Financial Statements - 30 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) COMMON STOCKS—91.2% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 1,723 $ AEROSPACE & DEFENSE—4.6% General Dynamics Corp. 2,550 334,993 Honeywell International, Inc. 6,300 705,915 The Boeing Co. 4,250 539,495 AIR FREIGHT & LOGISTICS—0.8% United Parcel Service, Inc., Cl. B 2,600 AIRPORT SERVICES—0.7% Macquarie Infrastructure Corp. 3,500 APPAREL RETAIL—1.3% L Brands, Inc. 2,100 184,401 VF Corp. 3,800 246,088 ASSET MANAGEMENT & CUSTODY BANKS—1.5% BlackRock, Inc. 1,500 AUTO PARTS & EQUIPMENT—1.2% Delphi Automotive PLC. 5,400 BIOTECHNOLOGY—1.5% Amgen, Inc. 1,350 202,405 Gilead Sciences, Inc. 3,500 321,510 BREWERS—1.0% Anheuser-Busch InBev SA# 1,050 130,893 Molson Coors Brewing Co., Cl. B 2,300 221,214 CABLE & SATELLITE—1.7% Comcast Corporation, Cl. A 9,800 CASINOS & GAMING—0.5% Las Vegas Sands Corp. 3,400 COMMUNICATIONS EQUIPMENT—1.2% Cisco Systems, Inc. 14,250 CONSUMER ELECTRONICS—0.5% Garmin Ltd. 3,850 CONSUMER FINANCE—1.0% Discover Financial Services 3,850 196,042 Synchrony Financial* 4,831 138,456 DIVERSIFIED BANKS—4.6% JPMorgan Chase & Co. 14,650 867,573 Wells Fargo & Co. 14,450 698,802 DIVERSIFIED CHEMICALS—0.8% The Dow Chemical Co. 5,700 DRUG RETAIL—2.2% CVS Caremark Corp. 5,600 580,888 Walgreens Boots Alliance, Inc. 2,200 185,328 - 31 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ELECTRICAL COMPONENTS & EQUIPMENT—0.5% Eaton Corp., PLC. 2,850 $ FERTILIZERS & AGRICULTURAL CHEMICALS—0.2% Potash Corporation of Saskatchewan, Inc. 4,900 HEALTH CARE EQUIPMENT—1.2% Becton Dickinson and Co. 1,800 273,276 St. Jude Medical, Inc. 2,700 148,500 HOME IMPROVEMENT RETAIL—2.3% The Home Depot, Inc. 5,950 HOTELS RESORTS & CRUISE LINES—0.7% Royal Caribbean Cruises Ltd. 2,950 HOUSEHOLD PRODUCTS—1.6% The Procter & Gamble Co. 6,566 HYPERMARKETS & SUPER CENTERS—1.0% Wal-Mart Stores, Inc. 5,250 INDUSTRIAL CONGLOMERATES—2.3% General Electric Co. 24,801 INTEGRATED OIL & GAS—3.8% Exxon Mobil Corp. 11,350 948,746 TOTAL SA# 7,550 342,921 INTEGRATED TELECOMMUNICATION SERVICES—3.6% AT&T, Inc. 10,250 401,492 Verizon Communications, Inc. 15,359 830,615 INTERNET SOFTWARE & SERVICES—4.3% Alphabet, Inc., Cl. A* 700 534,030 Alphabet, Inc., Cl. C* 701 522,210 Facebook, Inc., Cl. A* 3,750 427,875 INVESTMENT BANKING & BROKERAGE—1.9% Morgan Stanley 18,200 455,182 TD Ameritrade Holding Corp. 6,000 189,180 LEISURE FACILITIES—0.7% Six Flags Entertainment Corp. 4,600 LEISURE PRODUCTS—1.2% Coach, Inc. 5,550 222,500 Mattel, Inc. 6,100 205,082 MANAGED HEALTH CARE—2.2% Aetna, Inc. 3,250 365,137 UnitedHealth Group, Inc. 3,050 393,145 MOVIES & ENTERTAINMENT—1.0% The Walt Disney Co. 3,550 MULTI-LINE INSURANCE—0.8% Hartford Financial Services Group, Inc. 5,700 - 32 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MULTI-UTILITIES—0.7% Sempra Energy 2,250 $ OIL & GAS EQUIPMENT & SERVICES—0.7% Halliburton Company 6,550 OIL & GAS EXPLORATION & PRODUCTION—0.8% ConocoPhillips 7,150 OTHER DIVERSIFIED FINANCIAL SERVICES—0.9% Bank of America Corp. 24,100 PACKAGED FOODS & MEATS—0.7% The Kraft Heinz Co. 3,072 PHARMACEUTICALS—8.8% Bristol-Myers Squibb Co. 9,700 619,636 Eli Lilly & Co. 7,450 536,475 GlaxoSmithKline PLC.# 5,700 231,135 Johnson & Johnson 6,900 746,580 Pfizer, Inc. 21,386 633,881 Roche Holding AG# 8,000 245,000 RAILROADS—1.1% CSX Corp. 14,050 RESTAURANTS—2.3% Darden Restaurants, Inc. 2,850 188,955 McDonald's Corp. 4,750 596,980 SECURITY & ALARM SERVICES—0.9% Tyco International PLC. 8,600 SEMICONDUCTOR EQUIPMENT—0.7% Kla-Tencor Corp. 3,450 SEMICONDUCTORS—3.6% Broadcom Ltd. 3,750 579,375 Intel Corp. 13,900 449,665 QUALCOMM, Inc. 4,300 219,902 SOFT DRINKS—3.6% PepsiCo, Inc. 7,150 732,732 The Coca-Cola Co. 10,900 505,651 SPECIALIZED FINANCE—1.3% CME Group, Inc. 4,730 SYSTEMS SOFTWARE—3.6% Microsoft Corp. 22,450 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—4.6% Apple, Inc. 12,450 1,356,926 Seagate Technology PLC. 6,650 229,092 TOBACCO—2.5% Altria Group, Inc. 13,650 TOTAL COMMON STOCKS (Cost $23,018,149) - 33 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) CONVERTIBLE PREFERRED STOCKS—0.7% SHARES VALUE PHARMACEUTICALS—0.7% Allergan PLC., 5.50%, 3/1/2018* 260 $ (Cost $260,000) PREFERRED STOCKS—0.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., Cl. A* ,@,(a) 14,862 6,242 Choicestream, Inc., Cl. B* ,@,(a) 31,697 13,313 TOTAL PREFERRED STOCKS (Cost $30,903) MASTER LIMITED PARTNERSHIP—2.1% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.4% The Blackstone Group LP. 17,650 OIL & GAS STORAGE & TRANSPORTATION—0.7% Cheniere Energy Partners LP. (b) 8,150 TOTAL MASTER LIMITED PARTNERSHIP (Cost $663,774) REAL ESTATE INVESTMENT TRUST—3.1% SHARES VALUE HEALTH CARE—1.0% Welltower, Inc. 4,750 MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 8,000 SPECIALIZED—1.5% Crown Castle International Corp. 2,800 242,200 Lamar Advertising Co., Cl. A 4,350 267,525 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $941,894) Total Investments (Cost $24,914,720) (c) 97.1 % Other Assets in Excess of Liabilities 2.9 % NET ASSETS 100.0 % $ - 34 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) All or a portion of the security is on loan. (c) At March 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $24,813,068, amounted to $8,624,386 which consisted of aggregate gross unrealized appreciation of $9,288,090 and aggregate gross unrealized depreciation of $663,704. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 3/31/2016 Choicestream, Inc. 3/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 7/10/14 % % Total $ 20,279 0.06 % See Notes to Financial Statements - 35 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) COMMON STOCKS—64.3% SHARES VALUE AEROSPACE & DEFENSE—3.2% General Dynamics Corp. 3,600 $ 472,932 Honeywell International, Inc. 8,900 997,245 The Boeing Co. 6,100 774,334 AIR FREIGHT & LOGISTICS—0.5% United Parcel Service, Inc., Cl. B 3,700 AIRPORT SERVICES—0.5% Macquarie Infrastructure Corp. 5,100 APPAREL RETAIL—0.9% L Brands, Inc. 3,100 272,211 VF Corp. 5,800 375,608 ASSET MANAGEMENT & CUSTODY BANKS—1.0% BlackRock, Inc. 2,100 AUTO PARTS & EQUIPMENT—0.8% Delphi Automotive PLC. 8,000 BIOTECHNOLOGY—1.1% Amgen, Inc. 2,000 299,860 Gilead Sciences, Inc. 5,200 477,672 BREWERS—0.8% Anheuser-Busch InBev SA# 1,600 199,456 Molson Coors Brewing Co., Cl. B 3,500 336,630 CABLE & SATELLITE—1.2% Comcast Corporation, Cl. A 13,803 CASINOS & GAMING—0.3% Las Vegas Sands Corp. 4,600 COMMUNICATIONS EQUIPMENT—0.8% Cisco Systems, Inc. 20,300 CONSUMER ELECTRONICS—0.3% Garmin Ltd. 5,700 CONSUMER FINANCE—0.7% Discover Financial Services 6,100 310,612 Synchrony Financial* 6,771 194,057 DIVERSIFIED BANKS—3.2% JPMorgan Chase & Co. 20,800 1,231,776 Wells Fargo & Co. 20,700 1,001,052 DIVERSIFIED CHEMICALS—0.6% The Dow Chemical Co. 8,400 DRUG RETAIL—1.5% CVS Caremark Corp. 7,700 798,721 Walgreens Boots Alliance, Inc. 3,200 269,568 ELECTRICAL COMPONENTS & EQUIPMENT—0.4% Eaton Corp., PLC. 4,100 - 36 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE FERTILIZERS & AGRICULTURAL CHEMICALS—0.2% Potash Corporation of Saskatchewan, Inc. 6,600 $ HEALTH CARE EQUIPMENT—0.9% Becton Dickinson and Co. 2,600 394,732 St. Jude Medical, Inc. 4,200 231,000 HOME IMPROVEMENT RETAIL—1.6% The Home Depot, Inc. 8,500 HOTELS RESORTS & CRUISE LINES—0.5% Royal Caribbean Cruises Ltd. 4,300 HOUSEHOLD PRODUCTS—1.1% The Procter & Gamble Co. 9,200 HYPERMARKETS & SUPER CENTERS—0.7% Wal-Mart Stores, Inc. 7,400 INDUSTRIAL CONGLOMERATES—1.6% General Electric Co. 34,907 INTEGRATED OIL & GAS—2.6% Exxon Mobil Corp. 16,100 1,345,799 TOTAL SA# 11,300 513,246 INTEGRATED TELECOMMUNICATION SERVICES—2.6% AT&T, Inc. 15,000 587,550 Verizon Communications, Inc. 22,808 1,233,457 INTERNET SOFTWARE & SERVICES—3.0% Alphabet, Inc., Cl. A* 1,000 762,900 Alphabet, Inc., Cl. C* 1,003 747,185 Facebook, Inc., Cl. A* 5,400 616,140 INVESTMENT BANKING & BROKERAGE—1.3% Morgan Stanley 26,500 662,765 TD Ameritrade Holding Corp. 8,900 280,617 LEISURE FACILITIES—0.5% Six Flags Entertainment Corp. 6,900 LEISURE PRODUCTS—0.9% Coach, Inc. 8,400 336,756 Mattel, Inc. 8,800 295,856 MANAGED HEALTH CARE—1.6% Aetna, Inc. 4,900 550,515 UnitedHealth Group, Inc. 4,500 580,050 MOVIES & ENTERTAINMENT—0.8% The Walt Disney Co. 5,400 MULTI-LINE INSURANCE—0.6% Hartford Financial Services Group, Inc. 8,700 MULTI-UTILITIES—0.5% Sempra Energy 3,300 - 37 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 10,000 $ OIL & GAS EXPLORATION & PRODUCTION—0.6% ConocoPhillips 10,900 OTHER DIVERSIFIED FINANCIAL SERVICES—0.7% Bank of America Corp. 35,000 PACKAGED FOODS & MEATS—0.5% The Kraft Heinz Co. 4,400 PHARMACEUTICALS—6.2% Bristol-Myers Squibb Co. 14,200 907,096 Eli Lilly & Co. 10,500 756,105 GlaxoSmithKline PLC.# 8,400 340,620 Johnson & Johnson 9,800 1,060,360 Pfizer, Inc. 30,289 897,766 Roche Holding AG# 12,300 376,687 RAILROADS—0.8% CSX Corp. 21,100 RESTAURANTS—1.6% Darden Restaurants, Inc. 4,000 265,200 McDonald's Corp. 6,700 842,056 SECURITY & ALARM SERVICES—0.7% Tyco International PLC. 13,800 SEMICONDUCTOR EQUIPMENT—0.5% Kla-Tencor Corp. 4,700 SEMICONDUCTORS—2.6% Broadcom Ltd. 5,400 834,300 Intel Corp. 20,800 672,880 QUALCOMM, Inc. 6,300 322,182 SOFT DRINKS—2.5% PepsiCo, Inc. 10,100 1,035,048 The Coca-Cola Co. 15,300 709,767 SPECIALIZED FINANCE—0.9% CME Group, Inc. 6,800 SYSTEMS SOFTWARE—2.5% Microsoft Corp. 32,000 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—3.2% Apple, Inc. 17,700 1,929,123 Seagate Technology PLC. 9,400 323,830 TOBACCO—1.7% Altria Group, Inc. 19,000 TOTAL COMMON STOCKS (Cost $35,864,639) - 38 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) CONVERTIBLE PREFERRED STOCKS—0.5% SHARES VALUE PHARMACEUTICALS—0.5% Allergan PLC., 5.50%, 3/1/2018 400 $ (Cost $400,000) MASTER LIMITED PARTNERSHIP—1.5% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.0% The Blackstone Group LP. 25,500 OIL & GAS STORAGE & TRANSPORTATION—0.5% Cheniere Energy Partners LP. 11,700 TOTAL MASTER LIMITED PARTNERSHIP (Cost $957,407) REAL ESTATE INVESTMENT TRUST—2.2% SHARES VALUE HEALTH CARE—0.7% Welltower, Inc. 6,800 MORTGAGE—0.4% Blackstone Mortgage Trust, Inc., Cl. A 10,900 SPECIALIZED—1.1% Crown Castle International Corp. 4,400 380,600 Lamar Advertising Co., Cl. A 6,300 387,450 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $1,446,880) PRINCIPAL CORPORATE BONDS—28.8% AMOUNT VALUE AGRICULTURAL PRODUCTS—1.6% Cargill, Inc., 7.35%, 3/6/2019 (a) 1,000,000 COMPUTER HARDWARE—4.4% Dell, Inc., 3.10%, 4/1/2016 1,000,000 1,000,000 HP, Inc., 4.38%, 9/15/2021 2,000,000 2,092,654 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—2.6% John Deere Capital Corp., 2.75%, 3/15/2022 1,750,000 DIVERSIFIED BANKS—2.9% Wells Fargo & Co., 3.30%, 9/9/2024 2,000,000 INDUSTRIAL CONGLOMERATES—3.3% General Electric Co., 6.00%, 8/7/2019 2,000,000 INTEGRATED OIL & GAS—1.6% Total Capital SA, 4.45%, 6/24/2020 1,000,000 INTEGRATED TELECOMMUNICATION SERVICES—2.1% Verizon Communications, Inc., 5.15%, 9/15/2023 1,300,000 IT CONSULTING & OTHER SERVICES—2.9% International Business Machines Corp., 7.00%, 10/30/2025 1,525,000 OTHER DIVERSIFIED FINANCIAL SERVICES—2.3% JPMorgan Chase & Co., 4.35%, 8/15/2021 1,500,000 PACKAGED FOODS & MEATS—2.8% Campbell Soup Co., 2.50%, 8/2/2022 2,000,000 - 39 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments March 31, 2016 (Unaudited) (Continued) PRINCIPAL CORPORATE BONDS—(CONT.) AMOUNT VALUE SEMICONDUCTORS—2.3% Altera Corp., 4.10%, 11/15/2023 1,500,000 $ TOTAL CORPORATE BONDS (Cost $19,847,819) Total Investments (Cost $58,516,745) (b) 97.3 % Other Assets in Excess of Liabilities 2.7 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Pursuant to Securities and Exchange Commission Rule 144A, these securities may be sold prior to their maturity only to qualified institutional buyers. These securities are however deemed to be liquid and represent 1.6% of the net assets of the Portfolio. (b) At March 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $58,354,798, amounted to $10,224,242 which consisted of aggregate gross unrealized appreciation of $11,391,235 and aggregate gross unrealized depreciation of $1,166,993. * Non-income producing security. See Notes to Financial Statements - 40 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: The Alger Portfolios (the “Fund”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Fund operates as a series company currently issuing seven series of shares of beneficial interest: Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio, Alger Mid Cap Growth Portfolio, Alger SMid Cap Growth Portfolio, Alger Small Cap Growth Portfolio, Alger Growth & Income Portfolio, and Alger Balanced Portfolio (collectively the “Portfolios” and individually a “Portfolio”). Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio, Alger Mid Cap Growth Portfolio, Alger SMid Cap Growth Portfolio and Alger Small Cap Growth Portfolio invest primarily in equity securities and each has an investment objective of long-term capital appreciation. Alger Growth & Income Portfolio’s investment objectives are capital appreciation and current income; and it also invests primarily in equity securities. Alger Balanced Portfolio’s investment objectives are current income and long-term capital appreciation which it seeks to achieve through investing in equity and fixed-income securities. Shares of the Portfolios are available to investment vehicles for variable annuity contracts and variable life insurance policies offered by separate accounts of life insurance companies, as well as qualified pension and retirement plans. Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio and Alger Mid Cap Growth Portfolio offer Class I-2 shares and Class S shares; each class has identical rights to assets and earnings except that only Class S shares have a plan of distribution and bear the related expenses. Alger SMid Cap Growth Portfolio, Alger Small Cap Growth Portfolio, Alger Growth & Income Portfolio, and Alger Balanced Portfolio offer only Class I-2 shares. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Portfolios value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Fund’s Board of Trustees. Investments of the Portfolios are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services - 41 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Portfolios invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the closing foreign prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that a Portfolio would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Portfolios. Unobservable inputs are inputs that reflect the Portfolios’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Portfolios’ own assump - tions in determining the fair value of investments) The Portfolios’ valuation techniques are generally consistent with either the market or income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs - 42 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Fund’s Board of Trustees (“Board”) and comprised of representatives of the Fund’s investment advisor. The Committee reports its valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Portfolios’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Portfolios will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars and overnight time deposits and M oney M arket F unds. (c) Security Transactions and Investment Income: Security transactions are recorded on a trade date basis. Realized gains and losses from security transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on the accrual basis. Premiums and discounts on debt securities purchased are amortized or accreted over the lives of the respective securities. (d) Foreign Currency Transactions: The books and records of the Portfolios are maintained in U.S. dollars. Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the prevailing rates of exchange on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of such transactions. Net realized gains and losses on foreign currency transactions represent net gains and losses from the disposition of foreign currencies, currency gains and losses realized between the trade dates and settlement dates of security transactions, and the difference between the - 43 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) amount of net investment income accrued and the U.S. dollar amount actually received. The effects of changes in foreign currency exchange rates on investments in securities are included in realized and unrealized gain or loss on investments in the Statement of Operations. (e) Option Contracts: When a Portfolio writes an option, an amount equal to the premium received by the Portfolio is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Portfolio on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Portfolio has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Portfolio. The Portfolio as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. The Portfolios may also purchase put and call options. Each Portfolio pays a premium which is included in the Portfolio’s Statement of Assets and Liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing options which expire are treated as realized losses. The risk of loss associated with purchasing put and call options is limited to the premium paid. Premiums paid for purchasing options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying security to determine the realized gain or loss. (f) Lending of Fund Securities: The Portfolios may lend their securities to financial institutions, provided that the market value of the securities loaned will not at any time exceed one third of the Portfolio’s total assets, as defined in its prospectuses. The Portfolios earn fees on the securities loaned, which are included in interest income in the accompanying Statements of Operations. In order to protect against the risk of failure by the borrower to return the securities loaned or any delay in the delivery of such securities, the loan is collateralized by cash or securities that are maintained with the Custodian in an amount equal to at least 102 percent of the current market value of U.S. loaned securities or 105 percent for non-U.S. loaned securities. The market value of the loaned securities is determined at the close of business of the Portfolio. Any required additional collateral is delivered to the Custodian and any excess collateral is returned to the borrower on the next business day. In the event the borrower fails to return the loaned securities when due, the Portfolios may take the collateral to replace the securities. If the value of the collateral is less than the purchase cost of replacement securities, the Custodian shall be responsible for any shortfall, but only to the extent that the shortfall is not due to any diminution in collateral value, as defined in the securities lending agreement. The Portfolios are required to maintain the collateral in a segregated account and determine its value each day until the loaned securities are returned. Cash collateral may be invested as determined by the Portfolios. Collateral is returned to the borrower upon settlement of the loan. - 44 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) (g) Dividends to Shareholders: Dividends and distributions payable to shareholders are recorded by the Portfolios on the ex-dividend date. Alger Growth & Income Portfolio declares and pays dividends from net investment income quarterly. The dividends from net investment income of the other Portfolios are declared and paid annually. With respect to all Portfolios, dividends from net realized gains, offset by any loss carryforward, are declared and paid annually after the end of the fiscal year in which earned. Each class is treated separately in determining the amounts of dividends from net investment income payable to holders of its shares. The characterization of distributions to shareholders for financial reporting purposes is determined in accordance with federal income tax rules. Therefore, the source of the Portfolio’s distributions may be shown in the accompanying financial statements as either from, or in excess of, net investment income, net realized gain on investment transactions or return of capital, depending on the type of book/tax differences that may exist. Capital accounts within the financial statements are adjusted for permanent book/tax differences. Reclassifications result primarily from the difference in tax treatment of net operating losses, passive foreign investment companies, and foreign currency transactions. The reclassifications are done annually at fiscal year end and have no impact on the net asset value of the Portfolios and are designed to present the Portfolio’s capital accounts on a tax basis. (h) Federal Income Taxes: It is each Portfolio’s policy to comply with the requirements of the Internal Revenue Code Subchapter M applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. Provided that the Portfolio maintains such compliance, no federal income tax provision is required. Financial Accounting Standards Board Accounting Standards Codification 740 – Income Taxes (“ASC 740”) requires the Portfolios to measure and recognize in their financial statements the benefit of a tax position taken (or expected to be taken) on an income tax return if such position will more likely than not be sustained upon examination based on the technical merits of the position. No tax years are currently under investigation. The Portfolios file income tax returns in the U.S. Federal jurisdiction, as well as the New York State and New York City jurisdictions. The statute of limitations on the Portfolios’ tax returns remains open for the tax years 2012-2015. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. (i) Allocation Methods: The Fund accounts separately for the assets, liabilities and operations of each Portfolio. Expenses directly attributable to each Portfolio are charged to that Portfolio’s operations; expenses which are applicable to all Portfolios are allocated among them based on net assets. Income, realized and unrealized gains and losses, and expenses of - 45 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) each Portfolio are allocated among the Portfolio’s classes based on relative net assets, with the exception of distribution fees and transfer agency fees. (j) Estimates: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require using estimates and assumptions that affect the reported amounts therein. Actual results may differ from those estimates. NOTE 3 — Fair Value Measurements: The major categories of securities and their respective fair value inputs are detailed in each Portfolio’s Schedule of Investments. Based upon the nature, characteristics, and risks associated with their investments as of March 31, 2016, the Portfolios have determined that presenting them by security type and sector is appropriate. Alger Capital Appreciation Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 101,167,895 $ 101,158,165 — $ 9,730 Consumer Staples 43,035,414 43,035,414 — — Energy 8,908,044 8,908,044 — — Financials 8,662,952 8,662,952 — — Health Care 96,413,054 95,391,421 1,021,633 — Industrials 57,162,527 57,162,527 — — Information Technology 185,587,251 185,206,181 — 381,070 Materials 6,448,795 6,448,795 — — Telecommunication Services 12,710,882 12,710,882 — — TOTAL COMMON STOCKS $ MASTER LIMITED PARTNERSHIP Financials 4,842,109 4,842,109 — — PREFERRED STOCKS Consumer Discretionary 270,930 — — 270,930 Health Care 787,097 — — 787,097 Information Technology 1,756,552 — — 1,756,552 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 5,669,890 5,669,890 — — TOTAL INVESTMENTS IN SECURITIES $ - 46 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Large Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 56,503,366 $ 56,496,860 — $ 6,506 Consumer Staples 18,216,739 18,216,739 — — Energy 4,976,580 4,976,580 — — Financials 16,364,725 16,364,725 — — Health Care 36,674,310 36,674,310 — — Industrials 28,068,979 28,068,979 — — Information Technology 92,429,759 92,198,345 — 231,414 Materials 1,656,575 1,656,575 — — Telecommunication Services 2,038,459 2,038,459 — — TOTAL COMMON STOCKS $ $ — $ MASTER LIMITED PARTNERSHIP Financials 3,290,265 3,290,265 — — PREFERRED STOCKS Consumer Discretionary 175,744 — — 175,744 Health Care 514,030 — — 514,030 Information Technology 1,066,730 — — 1,066,730 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 2,700,840 2,700,840 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 47 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 33,845,031 $ 33,841,733 — $ 3,298 Consumer Staples 5,548,727 5,548,727 — — Energy 1,059,515 1,059,515 — — Financials 5,030,528 5,030,528 — — Health Care 16,505,648 16,505,648 — — Industrials 19,934,567 19,934,567 — — Information Technology 25,343,288 25,227,248 — 116,040 Materials 5,597,174 5,597,174 — — Telecommunication Services 496,790 496,790 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Consumer Discretionary 90,686 — — 90,686 Health Care 2,117,906 — — 2,117,906 Information Technology 534,943 — — 534,943 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 4,719,041 4,719,041 — — SPECIAL PURPOSE VEHICLE Financials 244,501 — — 244,501 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger SMid Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 605,516 $ 605,516 — — Consumer Staples 78,276 78,276 — — Energy 5,586 5,586 — — Financials 276,363 276,363 — — Health Care 617,724 617,724 — — Industrials 406,942 406,942 — — Information Technology 847,081 811,841 — 35,240 Materials 97,022 97,022 — — — Telecommunication Services 7,999 7,999 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Health Care 173,455 — — 173,455 Information Technology 162,420 — — 162,420 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 112,409 112,409 — — RIGHTS Health Care — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 48 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Small Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 21,531,413 $ 21,531,413 — — Consumer Staples 3,571,930 3,571,930 — — Energy 2,684,732 2,684,732 — — Financials 7,419,788 7,419,788 — — Health Care 48,282,901 48,282,901 — — Industrials 20,080,444 20,080,444 — — Information Technology 54,543,676 54,543,676 — — Materials 5,511,140 5,511,140 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 1,928,389 — — 1,928,389 REAL ESTATE INVESTMENT TRUST Financials 5,191,990 5,191,990 — — RIGHTS Health Care — SPECIAL PURPOSE VEHICLE Financials 427,047 — — 427,047 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Growth & Income Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 4,622,036 $ 4,621,312 — $ 724 Consumer Staples 4,353,371 4,353,371 — — Energy 1,813,564 1,813,564 — — Financials 4,098,894 4,098,894 — — Health Care 4,716,680 4,716,680 — — Industrials 3,734,878 3,734,878 — — Information Technology 6,215,881 6,215,881 — — Materials 373,300 373,300 — — Telecommunication Services 1,232,107 1,232,107 — — Utilities 234,113 234,113 — — TOTAL COMMON STOCKS $ $ — $ CONVERTIBLE PREFERRED STOCKS Health Care 238,976 238,976 — — MASTER LIMITED PARTNERSHIP Energy 235,046 235,046 — — Financials 495,083 495,083 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — PREFERRED STOCKS Consumer Discretionary 19,555 — — 19,555 REAL ESTATE INVESTMENT TRUST Financials 1,053,970 1,053,970 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 49 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Balanced Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 6,702,989 $ 6,702,989 — — Consumer Staples 6,149,472 6,149,472 — — Energy 2,655,188 2,655,188 — — Financials 5,923,312 5,923,312 — — Health Care 6,872,463 6,872,463 — — Industrials 5,394,807 5,394,807 — — Information Technology 8,896,048 8,896,048 — — Materials 539,556 539,556 — — Telecommunication Services 1,821,007 1,821,007 — — Utilities 343,365 343,365 — — TOTAL COMMON STOCKS $ $ — — CONVERTIBLE PREFERRED STOCKS Health Care 367,656 367,656 — — CORPORATE BONDS Consumer Staples 3,120,349 — 3,120,349 — Energy 1,099,636 — 1,099,636 — Financials 3,705,978 — 3,705,978 — Industrials 4,110,536 — 4,110,536 — Information Technology 6,788,803 — 6,788,803 — Telecommunication Services 1,502,836 — 1,502,836 — TOTAL CORPORATE BONDS $ — $ — MASTER LIMITED PARTNERSHIP Energy 337,428 337,428 — — Financials 715,275 715,275 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — REAL ESTATE INVESTMENT TRUST Financials 1,532,336 1,532,336 — — TOTAL INVESTMENTS IN SECURITIES $ $ $ — - 50 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Portfolio Common Stocks Opening balance at January 1, 2016 $ 426,719 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (35,919 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2016 390,800 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2016 $ (35,919 ) Alger Capital Appreciation Portfolio Preferred Stocks Opening balance at January 1, 2016 $ 2,980,148 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (165,569 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2016 2,814,579 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2016 $ (165,569 ) - 51 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Large Cap Growth Portfolio Common Stocks Opening balance at January 1, 2016 $ 259,733 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (21,813 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2016 237,920 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2016 $ (21,813 ) Alger Large Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2016 $ 1,857,052 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (100,548 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2016 1,756,504 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2016 $ (100,548 ) - 52 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Portfolio Common Stocks Opening balance at January 1, 2016 $ 130,275 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (10,937 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2016 119,338 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2016 $ (10,937 ) Alger Mid Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2016 $ 2,793,958 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (50,423 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2016 2,743,535 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2016 $ (50,423 ) - 53 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Mid Cap Growth Portfolio Vehicle Opening balance at January 1, 2016 $ 244,501 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2016 244,501 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2016 $ – FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Growth Portfolio Common Stocks Opening balance at January 1, 2016 $ 38,562 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (3,322 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2016 35,240 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2016 $ (3,322 ) - 54 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2016 $ 351,184 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (15,309 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2016 335,875 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2016 $ (15,309 ) Alger SMid Cap Growth Portfolio Rights Opening balance at January 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2016 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2016 $ — - 55 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2016 $ 1,928,389 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2016 1,928,389 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2016 $ – Alger Small Cap Growth Portfolio Rights Opening balance at January 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2016 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2016 $ — - 56 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Small Cap Growth Portfolio Vehicle Opening balance at January 1, 2016 $ 427,047 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2016 427,047 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2016 $ – FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Portfolio Common Stocks Opening balance at January 1, 2016 $ 724 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2016 724 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2016 $ – - 57 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Portfolio Preferred Stocks Opening balance at January 1, 2016 $ 19,555 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2016 19,555 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2016 $ – The following table provides quantitative information about our Level 3 fair value measurements of our investments as of March 31, 2016. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 58 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Fair Value Valuation Unobservable March 31, 2016 Methodology Input Input/ Range Alger Capital Appreciation Portfolio Common Stocks $ 390,800 Income Discount Rate 20 %-40% Approach Preferred Stocks $ 2,814,579 Income Discount Rate 19 %-40% Approach Alger Large Cap Growth Portfolio Common Stocks $ 237,920 Income Discount Rate 20 %-40% Approach Preferred Stocks $ 1,756,504 Income Discount Rate 19 %-40% Approach Alger Mid Cap Growth Portfolio Common Stocks $ 119,338 Income Discount Rate 20 %-40% Approach Preferred Stocks $ 2,743,535 Income Discount Rate 18.15%-40%% Approach Special Purpose Vehicle $ 244,501 Cost Approach Purchase Price Cost Alger SMid Cap Growth Portfolio Common Stocks $ 35,240 Income Discount Rate 20 % Approach Preferred Stocks $ 335,875 Income Discount Rate 19%-25.19% Approach Alger Small Cap Growth Portfolio Preferred Stocks $ 1,928,389 Income Discount Rate 18.15%-25.19% Approach Special Purpose Vehicle $ 427,047 Cost Approach Purchase Price Cost Alger Growth & Income Portfolio Common Stocks $ 724 Income Discount Rate 40 % Approach Preferred Stocks $ 19,555 Income Discount Rate 40 % Approach The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On March 31, 2016 , there were no transfers of securities between Level 1 and Level 2. Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of March 31, 2016, such assets are categorized within the disclosure hierarchy as follows: - 59 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Portfolio $ 20,112,146 $ 20,112,146 — — Alger Large Cap Growth Portfolio (276,105) (276,105) — — Alger Mid Cap Growth Portfolio 6,760,034 6,760,034 — — Alger SMid Cap Growth Portfolio 68,950 68,950 — — Alger Small Cap Growth Portfolio 6,718,495 6,718,495 — — Alger Growth & Income Portfolio 954,631 954,631 — — Alger Balanced Portfolio 1,740,368 1,740,368 — — Total $ $ — — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Forward currency contracts—In connection with portfolio purchases and sales of securities denominated in foreign currencies, the Funds may enter into forward currency contracts. Additionally, each Fund may enter into such contracts to economically hedge certain other foreign currency denominated investments. These contracts are valued at the current cost of covering or offsetting such contracts, and the related realized and unrealized foreign exchange gains and losses are included in the Statement of Operations. In the event that counterparties fail to settle these currency contracts or the related foreign security trades, a Fund could be exposed to foreign currency fluctuations. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended March 31, 2015, options were used in accordance with these objectives. - 60 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Portfolios’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. There were no derivative transactions for the three months ended March 31, 2016 . NOTE 5 — Affiliated Securities: The company listed below was considered to be an affiliate of the Fund because the Fund owned 5% or more of the company’s voting securities during all or part of the period ended March 31, 2016 . Purchase and sale transactions and dividend income earned during the period were as follows: Shares/Par at Shares/Par December at Realized Value at Purchases/ Sales/ March 31, Dividend Gain March 31, Security Conversion Conversion Income (Loss) Alger Capital Appreciation Portfolio Common Stocks Choicestream, Inc.* 23,166 – – 23,166 – – 9,730 Preferred Stocks Choicestream, Inc. Class A & Class B* 645,071 – – 645,071 – – 270,930 Shares/Par at Shares/Par December at Realized Value at Purchases/ Sales/ March 31, Dividend Gain March 31, Security Conversion Conversion Income (Loss) Alger Large Cap Growth Portfolio Common Stocks Choicestream, Inc.* 15,490 – – 15,490 – – 6,506 Preferred Stocks Choicestream, Inc. Class A & Class B* 418,439 – – 418,439 – – 175,744 Alger Mid Cap Growth Portfolio Common Stocks Choicestream, Inc.* 7,853 – – 7,853 – – 3,298 Preferred Stocks Choicestream, Inc. Class A & Class B* 215,920 – – 215,920 – – 90,686 Tolero Pharmaceuticals, Inc.* 356,682 – – 356,682 – – 1,075,789 Prosetta Biosciences, Inc.* 170,419 – – 170,419 – – 770,293 Alger SMid Cap Growth Portfolio - 61 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Preferred Stocks Prosetta Biosciences, Inc.* 10,615 – – 10,615 – – 47,980 Alger Small Cap Growth Portfolio Preferred Stocks Tolero Pharmaceuticals, Inc.* 244,116 – – 244,116 – – 736,278 Prosetta Biosciences, Inc.* 75,383 – – 75,383 – – 340,731 Alger Growth & Income Portfolio Common Stocks Choicestream, Inc.* 1,723 – – 1,723 – – 724 Preferred Stocks Choicestream, Inc. Class A & Class B* 45,659 – – 45,659 – – 19,555 * Non-income producing security. - 62 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 63 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Portfolios By /s/Hal Liebes Hal Liebes President Date: May 31, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: May 31, 2016 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: May 31, 2016 - 64 -
